EXHIBIT 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is dated as of this 11th day of June 2004 by and
between UTSTARCOM, INC., a Delaware corporation (the “Company”), and Philip
Christopher, an individual residing at 108 Fairway View Drive, Commack, New York
(the “Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed by Audivox Communications Corp., a
Delaware corporation (“ACC”), and is a party to an employment agreement dated
May 29, 2002, as the same may have been amended from time to time, with ACC (the
“Existing Employment Agreement”); and

WHEREAS, in connection with the transactions contemplated by the Asset Purchase
Agreement (the “Purchase Agreement”), dated on or about the date of this
Agreement, by and among ACC, Quintex Mobile Communications Corporation, a
Delaware corporation (“Quintex”).  Audiovox Communications Canada Co., a Nova
Scotia company (“ACCC”; and, together with ACC and Quintex, collectively, the
“Seller”), the Company and Audiovox Corporation, a Delaware corporation
(“Audiovox”), the Company will acquire certain assets of Seller; and

WHEREAS, the Company desires to obtain the benefits of the Executive’s knowledge
and experience as a full-time employee and to employ the Executive in the manner
hereinafter specified and to make provision for payment of reasonable
compensation to the Executive for such services, and the Executive is willing to
continue to be employed by the Company to perform the duties incident to such
employment upon the terms and conditions hereinafter set forth; and

WHEREAS, ACC and the Executive have agreed that the Existing Employment
Agreement shall terminate, and the Company and the Executive desire to enter
into this Agreement, both of the foregoing which shall be effective as of the
Effective Date (as hereinafter defined), and the Agreement shall set forth the
terms and conditions of the employment relationship of the Executive with the
Company during the Term (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.             EFFECTIVENESS OF EMPLOYMENT AGREEMENT

This Agreement shall constitute a binding obligation of the Executive and the
Company upon the execution of this Agreement; provided, however, that any other
provision in this Agreement to the contrary notwithstanding, the terms hereof
shall not become effective until the consummation of the transactions
contemplated by the Purchase Agreement (the “Effective Date”).  In the event
that


--------------------------------------------------------------------------------


the Purchase Agreement is terminated prior to the Closing (as defined in the
Purchase Agreement) or the transactions contemplated in the Purchase Agreement
are not consummated, this Agreement shall be null and void ab initio and shall
terminate without further notice.


2.             EMPLOYMENT AND DUTIES


(A)           GENERAL.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE COMPANY SHALL
HEREBY EMPLOY THE EXECUTIVE AS PRESIDENT, AUDIOVOX HANDSET DIVISION OF THE
COMPANY (TERRITORY IN NORTH AND SOUTH AMERICA) (THE “HANDSET DIVISION”), AND THE
EXECUTIVE HEREBY AGREES UPON THE TERMS AND CONDITIONS HEREIN SET FORTH TO BE
EMPLOYED BY THE COMPANY IN SUCH CAPACITY.  THE EXECUTIVE, IN HIS CAPACITY AS
PRESIDENT, AUDIOVOX HANDSET DIVISION OF THE COMPANY, SHALL DILIGENTLY PERFORM
SUCH DUTIES AND HAVE SUCH RESPONSIBILITIES AS THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (THE “CEO”) MAY ESTABLISH FROM TIME TO TIME (WHICH, FOR PURPOSES OF
CLARITY SHALL NOT INCLUDE RESPONSIBILITY FOR THE DESIGN AND MANUFACTURE OF
HANDSETS), AND THE EXECUTIVE SHALL REPORT DIRECTLY TO THE CEO.


(B)           SERVICES.  DURING THE TERM, THE EXECUTIVE SHALL WELL AND
FAITHFULLY SERVE THE COMPANY, AND SHALL DEVOTE ALL OF HIS BUSINESS TIME AND
ATTENTION TO THE PERFORMANCE OF THE DUTIES OF SUCH EMPLOYMENT AND THE
ADVANCEMENT OF THE BEST INTERESTS OF THE COMPANY AND SHALL NOT, DIRECTLY OR
INDIRECTLY, RENDER SERVICES TO ANY OTHER PERSON OR ORGANIZATION FOR WHICH THE
EXECUTIVE RECEIVES COMPENSATION WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
COMPANY; PROVIDED HOWEVER, THAT NO SUCH APPROVAL SHALL BE REQUIRED IN CONNECTION
WITH SERVICES THE EXECUTIVE PERFORMS AS A DIRECTOR ON ANY BOARD OF DIRECTORS OF
WHICH HE IS A MEMBER AS OF THE EFFECTIVE DATE AND THAT SUCH SERVICES DO NOT
CONTRAVENE THE PROVISIONS OF SECTION 6 HEREOF.  THE EXECUTIVE HEREBY AGREES TO
REFRAIN FROM ENGAGING IN ANY ACTIVITY THAT DOES, SHALL OR COULD REASONABLY BE
DEEMED TO CONFLICT WITH THE BEST INTERESTS OF THE COMPANY.


(C)           LOCATION OF EMPLOYMENT.  THE EXECUTIVE’S PLACE OF EMPLOYMENT SHALL
BE AT THE OFFICE OF THE HANDSET DIVISION LOCATED IN HAUPPAUGE, NEW YORK, BUT THE
EXECUTIVE SHALL TRAVEL TO THE EXTENT AND TO THE PLACES NECESSARY FOR THE
PERFORMANCE OF THE EXECUTIVE’S DUTIES TO THE COMPANY.


3.             TERM OF EMPLOYMENT

The term of the Executive’s employment under this Agreement shall commence as of
the Effective Date and continue until the third anniversary thereof (the
“Term”).  Commencing twelve months prior to the expiration of the Term, the
Company and the Executive shall undertake good faith negotiations to extend the
Term.


4.             COMPENSATION AND OTHER BENEFITS

Subject to the provisions of this Agreement, including, without limitation, the
termination provisions contained in Section 5, the Company shall pay and provide
the following compensation and other benefits to the Executive during the Term
as compensation for all services rendered hereunder:

(a)           Salary.  The Company shall pay the Executive a base salary at the
rate of $500,000 per annum (the “Salary”), payable in accordance with the
standard payroll practices of the Company as are in effect from time to time,
less all such deductions or withholdings required by

2


--------------------------------------------------------------------------------


applicable law.  A performance-based merit increase review of the rate of Salary
shall be conducted immediately prior to the expiration of the Term to the extent
the parties hereto have agreed to extend the Term pursuant to Section 3 hereof.


(B)           ANNUAL BONUS.  DURING THE TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO
EARN AN ANNUAL GROSS CASH BONUS (THE “ANNUAL BONUS”) EQUAL TO 2% OF ANNUAL
EARNINGS BEFORE TAXES OF THE HANDSET DIVISION, LESS ALL SUCH DEDUCTIONS OR
WITHHOLDINGS REQUIRED BY APPLICABLE LAW.  THE ANNUAL BONUS SHALL BE DETERMINED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, INCLUDING, WITHOUT
LIMITATION, BY TAKING INTO EFFECT ANY REDUCTIONS IN SUCH EARNINGS RELATED TO
STANDARD COST ALLOCATIONS, INCLUDING, WITHOUT LIMITATION, COSTS RELATED TO G&A
AND IT.


(C)           STOCK OPTIONS.  THE EXECUTIVE SHALL BE GRANTED UNDER THE COMPANY’S
1997 STOCK PLAN (THE “STOCK PLAN”) AN OPTION TO PURCHASE 200,000 SHARES OF THE
COMMON STOCK OF THE COMPANY (THE “OPTION”) HAVING A PER SHARE EXERCISE PRICE
EQUAL TO THE FAIR MARKET VALUE OF THE PER SHARE PRICE ON THE DATE OF GRANT.  THE
OPTION SHALL BE GRANTED AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), TO THE MAXIMUM EXTENT
PERMITTED THEREUNDER.  THE OPTION SHALL VEST AND BECOME EXERCISABLE OVER THREE
YEARS AT A RATE OF ONE-THIRD OF THE SHARES SUBJECT TO THE OPTION VESTING ON THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE AND THE REMAINING SHARES VESTING RATABLY
ON A MONTHLY BASIS OVER THE REMAINING TWO YEARS OF THE VESTING PERIOD.  EXCEPT
AS PROVIDED IN THIS SECTION 4(C) AND SECTION 5, THE OPTION SHALL BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE STOCK PLAN AND THE OPTION AGREEMENT
ENTERED INTO THEREUNDER EVIDENCING THE GRANT OF THE OPTION.


(D)           EXPENSES.  DURING THE TERM, THE COMPANY SHALL PAY OR REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE EXECUTIVE IN
CONNECTION WITH HIS EMPLOYMENT HEREUNDER UPON SUBMISSION OF APPROPRIATE
DOCUMENTATION OR RECEIPTS IN ACCORDANCE WITH THE POLICIES AND PROCEDURES OF THE
COMPANY AS ARE IN EFFECT FROM TIME TO TIME.  NO EXPENSE PAYMENT OR REIMBURSEMENT
UNDER THIS SECTION 4(D) SHALL BE “GROSSED UP” OR INCREASED TO TAKE INTO ACCOUNT
ANY TAX LIABILITY INCURRED BY THE EXECUTIVE AS A RESULT OF SUCH PAYMENT OR
REIMBURSEMENT.


(E)           EMPLOYEE BENEFITS.  DURING THE TERM, THE EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE RETIREMENT, MEDICAL, DISABILITY AND OTHER WELFARE
PLANS (THE “EMPLOYEE BENEFIT PLANS”) APPLICABLE TO SENIOR OFFICERS OF THE
COMPANY GENERALLY IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AS IN EFFECT FROM
TIME TO TIME.  THE EXECUTIVE SHALL BE CREDITED WITH SERVICE THE EXECUTIVE
COMPLETED WITH ACC FOR PURPOSES OF DETERMINING THE LEVEL AT WHICH THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE AND RECEIVE BENEFITS UNDER THE COMPANY’S 401(K)
PLAN AND WELFARE BENEFIT PLANS OF THE COMPANY; PROVIDED HOWEVER, THAT ANY
CREDITING OF SERVICE CONTEMPLATED IN THIS SECTION 4(E) SHALL NOT SERVE TO
DUPLICATE THE LEVEL OF BENEFITS PAYABLE UNDER THE EMPLOYEE BENEFIT PLANS.  THE
FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE ABILITY OF THE COMPANY OR ANY OF
ITS AFFILIATES TO AMEND, MODIFY OR TERMINATE ANY SUCH BENEFIT PLANS, POLICIES OR
PROGRAMS AT ANY TIME AND FROM TIME TO TIME.


(F)            LIFE INSURANCE.  DURING THE TERM, THE COMPANY SHALL MAINTAIN AND
PAY FOR PREMIUMS ON A TERM LIFE INSURANCE POLICY FOR THE BENEFIT OF THE
EXECUTIVE, PROVIDING A DEATH BENEFIT EQUAL TO $5 MILLION (THE “LIFE INSURANCE
POLICY”).

3


--------------------------------------------------------------------------------



(G)           PAID TIME OFF.  THE EXECUTIVE SHALL BE ENTITLED TO, ON ANNUAL
BASIS, PAID TIME OFF FOR A PERIOD THAT IS THE GREATER OF (I) THE PERIOD
DETERMINED UNDER THE COMPANY’S PAID TIME OFF PROGRAM APPLICABLE TO SENIOR
OFFICERS OF THE COMPANY GENERALLY AS IS IN EFFECT FROM TIME TO TIME AND TAKING
INTO EFFECT THE PERIOD OF SERVICE WITH ACC COMPLETED BY THE EXECUTIVE AS OF THE
EFFECTIVE DATE AND (II) TWENTY BUSINESS DAYS.


(H)           INDEMNIFICATION.  TO THE FULLEST EXTENT PERMITTED BY LAW, BUT
SUBJECT TO THE PROVISIONS OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY,
THE BY-LAWS OF THE COMPANY AND ANY INDEMNIFICATION AGREEMENT ENTERED INTO BY THE
COMPANY AND THE EXECUTIVE, THE COMPANY SHALL INDEMNIFY THE EXECUTIVE WITH
RESPECT TO ANY ACTIONS COMMENCED AGAINST THE EXECUTIVE IN HIS CAPACITY AS AN
OFFICER OR DIRECTOR OF THE COMPANY, WHETHER BY OR ON BEHALF OF THE COMPANY, ITS
SHAREHOLDERS OR THIRD PARTIES, AND THE COMPANY SHALL ADVANCE TO THE EXECUTIVE AN
AMOUNT EQUAL TO THE REASONABLE FEES AND EXPENSES INCURRED IN DEFENDING SUCH
ACTIONS, AFTER RECEIPT OF (I) AN ITEMIZED REQUEST FOR SUCH ADVANCE, AND (II) AN
UNDERTAKING FROM THE EXECUTIVE TO REPAY THE AMOUNT OF SUCH ADVANCE, WITH
INTEREST AT A REASONABLE RATE FROM THE DATE OF THE REQUEST AS DETERMINED BY THE
COMPANY, IF IT SHALL ULTIMATELY BE DETERMINED THAT HE IS NOT ENTITLED TO BE
INDEMNIFIED AGAINST SUCH EXPENSES, AND SUBJECT TO SUCH OTHER TERMS AND
CONDITIONS OF THE  INDEMNIFICATION POLICIES OF THE COMPANY AS ARE IN EFFECT FROM
TIME.


5.             TERMINATION OF EMPLOYMENT

Subject to the notice and other provisions of this Section 5, the Company shall
have the right to terminate the Executive’s employment hereunder, and the
Executive shall have the right to resign, at any time for any reason or for no
stated reason.


(A)           TERMINATION FOR CAUSE OR RESIGNATION WITHOUT GOOD REASON.  (I) IF,
PRIOR TO THE EXPIRATION OF THE TERM, THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY FOR “CAUSE” (AS HEREINAFTER DEFINED) OR THE EXECUTIVE RESIGNS FROM
HIS EMPLOYMENT HEREUNDER FOR ANY REASON OTHER THAN FOR “GOOD REASON” (AS
HEREINAFTER DEFINED), THE EXECUTIVE SHALL BE ENTITLED TO PAYMENT OF (A) HIS
SALARY ACCRUED UP TO AND INCLUDING THE DATE OF TERMINATION OR RESIGNATION, AND
(B) ANY UNREIMBURSED EXPENSES.  EXCEPT TO THE EXTENT REQUIRED BY THE TERMS OF
THE BENEFITS PROVIDED UNDER SECTION 4(E) OR APPLICABLE LAW, THE EXECUTIVE SHALL
HAVE NO RIGHT UNDER THIS AGREEMENT OR OTHERWISE TO RECEIVE ANY OTHER
COMPENSATION OR TO PARTICIPATE IN ANY OTHER PLAN, PROGRAM OR ARRANGEMENT AFTER
SUCH TERMINATION OR RESIGNATION OF EMPLOYMENT WITH RESPECT TO THE YEAR OF SUCH
TERMINATION OR RESIGNATION AND LATER YEARS.

(ii)           Termination for “Cause” shall mean a termination of the
Executive’s employment with the Company because of the Executive’s (A) willful
and continued failure to substantially perform his duties with the Company
(other than failure resulting from the Executive’s incapacity due to a
Disability (as hereinafter defined)), (B) engagement in illegal, dishonest or
fraudulent conduct or gross misconduct against the Company or its affiliates, or
breach of fiduciary obligations thereto, (C) the commission of an act involving
moral turpitude or any other misconduct that brings the Company or its
affiliates into public disrepute or disgrace or causes material harm to customer
relations, operations or business prospects or financial conditions of the
Company or its affiliates, (D) plea of guilty or nolo contendere, or conviction,
of a felony offense, (E) material breach of this Agreement, (F) violation in any
material respect of any policy of the Company that

4


--------------------------------------------------------------------------------


causes or may cause serious harm to the Company or its affiliates, or (G)
material violation of any laws, regulations or regulatory policies applicable to
the Executive.  For purposes of this Section 5, no act or failure to act by the
Executive shall be considered “willful” if such act or failure to act by the
Executive is a result of the Executive’s good faith belief that the act or
failure to act is or was in the best interest of the Company.

(iii)          Termination of the Executive’s employment for Cause shall be
communicated by delivery to the Executive of a written notice from the Company
stating that the Executive will be terminated for Cause, specifying the
particulars thereof and the effective date of such termination.  In the case of
Section 4(a)(ii)(A) and 4(a)(ii)(E), the Executive shall have ten (10) business
days from the date of receipt of such notice to effect a cure of the actions
constituting Cause, or to effect a cure of the adverse effect such actions, but
only in circumstances where such cure or correction is feasible.  Upon cure or
correction thereof by the Executive to the reasonable satisfaction of the
Company, such material breach shall no longer constitute Cause for purposes of
this Agreement.  The date of a resignation without Good Reason by the Executive
shall be the date specified in a written notice of resignation from the
Executive to the Company provided that the Executive shall provide at least 90
days’ advance written notice of his resignation.


(B)           INVOLUNTARY TERMINATION. 


(I)    IF, PRIOR TO THE EXPIRATION OF THE TERM, THE COMPANY TERMINATES THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN DISABILITY OR CAUSE OR THE
EXECUTIVE RESIGNS FROM HIS EMPLOYMENT HEREUNDER FOR GOOD REASON (SUCH
TERMINATION OR RESIGNATION BEING HEREINAFTER REFERRED TO AS AN “INVOLUNTARY
TERMINATION”), THE EXECUTIVE SHALL BE ENTITLED TO (A) PAYMENT OF HIS SALARY
ACCRUED UP TO AND INCLUDING THE DATE OF THE INVOLUNTARY TERMINATION, (B) PAYMENT
OF ANY UNREIMBURSED EXPENSES AND (C) SEVERANCE (THE “SEVERANCE”), SUBJECT TO THE
EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF A RELEASE IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT A.  CONSISTING OF:

(1)           CONTINUATION OF HIS SALARY, AT THE RATE IN EFFECT ON THE DATE OF
THE  INVOLUNTARY TERMINATION, COMMENCING ON THE DATE NEXT FOLLOWING THE DATE OF
THE INVOLUNTARY TERMINATION AND CONTINUING THROUGH THE EXPIRATION OF THE TERM
(THE “SEVERANCE PERIOD”);

(2)           IN THE EVENT THAT THE EXECUTIVE ELECTS TO RECEIVE COVERAGE FOR
MEDICAL BENEFITS UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF
1985 (“COBRA COVERAGE”), PAYMENT BY THE COMPANY OF THE COST OF THE COBRA
COVERAGE FOR THE EXECUTIVE AND THE DEPENDANTS WITH RESPECT TO WHICH THE
EXECUTIVE WAS RECEIVING BENEFITS UNDER THE MEDICAL PLANS OF THE COMPANY AS OF
THE DATE OF THE INVOLUNTARY TERMINATION, THROUGH THE LAST DAY OF THE SEVERANCE
PERIOD, OR UNTIL THE EXECUTIVE BECOMES ELIGIBLE TO PARTICIPATE IN A SUBSEQUENT
EMPLOYER’S MEDICAL PLAN, WHICHEVER OCCURS FIRST;

(3)           PAYMENT OF THE ANNUAL BONUS, FOR THE YEAR OF TERMINATION, PAYABLE
IN A LUMP SUM PAYMENT WITHIN 30 DAYS OF THE DATE THAT THE ANNUAL BONUS IS
NORMALLY PAID; AND

5


--------------------------------------------------------------------------------


(4)           CONTINUED VESTING AND EXERCISABILITY OF THE OPTION THROUGH THE
EXPIRATION OF THE TERM AT SUCH TIMES AS THE OPTION WOULD NORMALLY VEST IN
ACCORDANCE WITH THE VESTING SCHEDULE APPLICABLE TO THE OPTION HAD THE EXECUTIVE
CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE EXPIRATION OF THE TERM.

Anything herein to the contrary notwithstanding, the Company shall have no
obligation to continue to maintain during the Severance Period any plan, program
or level of benefits solely as a result of the provisions of this Agreement.


(II)   RESIGNATION FOR “GOOD REASON” SHALL MEAN THE EXECUTIVE’S RESIGNATION FROM
HIS EMPLOYMENT HEREUNDER FOLLOWING: (A) THE ASSIGNMENT TO THE EXECUTIVE OF
DUTIES MATERIALLY INCONSISTENT WITH THIS AGREEMENT OR AN ADVERSE AND MATERIAL
CHANGE IN HIS TITLE OR AUTHORITY; (B) A MATERIAL BREACH OF THIS AGREEMENT BY THE
COMPANY OR FAILURE BY THE COMPANY TO COMPLY IN ANY MATERIAL RESPECT WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT; OR (C) THE REQUIREMENT THAT THE EXECUTIVE
RELOCATE TO A LOCATION OUTSIDE A THIRTY-FIVE (35)-MILE RADIUS FROM HAUPPAGE, NEW
YORK; PROVIDED, HOWEVER, THAT REQUIRED TRAVEL ON BUSINESS IN ACCORDANCE WITH
SECTION 2(C) HEREOF SHALL NOT CONSTITUTE GOOD REASON.


(III)  THE DATE OF A TERMINATION BY THE COMPANY OF THE EXECUTIVE’S EMPLOYMENT
WITHOUT CAUSE SHALL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF TERMINATION TO
THE EXECUTIVE.  RESIGNATION BY THE EXECUTIVE OF HIS EMPLOYMENT HEREUNDER FOR
GOOD REASON SHALL BE COMMUNICATED BY DELIVERY TO THE COMPANY OF A WRITTEN NOTICE
FROM THE EXECUTIVE STATING THAT THE EXECUTIVE SHALL RESIGN FOR GOOD REASON,
STATING THE PARTICULARS THEREOF, AND THE EFFECTIVE DATE OF THE RESIGNATION.  THE
COMPANY SHALL HAVE TEN (10) BUSINESS DAYS FROM THE RECEIPT OF SUCH NOTICE TO
EFFECT A CURE OF THE ACTIONS CONSTITUTING GOOD REASON OR TO EFFECT A CURE OF THE
ADVERSE EFFECT OF SUCH ACTIONS.  UPON A CURE OR CORRECTION THEREOF BY THE
COMPANY TO THE REASONABLE SATISFACTION OF THE EXECUTIVE, SUCH ACTIONS SHALL NO
LONGER CONSTITUTE GOOD REASON FOR PURPOSES OF THIS AGREEMENT.


(C)           TERMINATION DUE TO DISABILITY.  IN THE EVENT OF THE EXECUTIVE’S
DISABILITY, THE COMPANY SHALL BE ENTITLED TO TERMINATE HIS EMPLOYMENT.  IN THE
CASE THAT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT DUE TO DISABILITY,
THE EXECUTIVE SHALL BE ENTITLED TO (I) PAYMENT OF HIS SALARY UP TO AND INCLUDING
THE DATE OF TERMINATION, (II) PAYMENT OF ANY UNPAID EXPENSE REIMBURSEMENTS, AND
(III) DISABILITY BENEFITS UNDER THE EMPLOYEE BENEFIT PLANS.  AS USED IN THIS
SECTION 5(C), THE TERM “DISABILITY” SHALL MEAN THAT THE COMPANY DETERMINES THAT
DUE TO PHYSICAL OR MENTAL ILLNESS OR INCAPACITY, WHETHER TOTAL OR PARTIAL, THE
EXECUTIVE IS SUBSTANTIALLY UNABLE TO PERFORM HIS DUTIES HEREUNDER FOR A PERIOD
OF 90 CONSECUTIVE DAYS OR SHORTER PERIODS AGGREGATING 90 DAYS DURING ANY PERIOD
OF 180 CONSECUTIVE DAYS.


(D)           DEATH.  IN THE EVENT OF THE EXECUTIVE’S DEATH WHILE HE IS EMPLOYED
DURING THE TERM, THE EXECUTIVE’S ESTATE OR NAMED BENEFICIARY SHALL BE ENTITLED
TO (I) PAYMENT OF HIS SALARY UP TO AND INCLUDING THE DATE OF TERMINATION, (II)
PAYMENT OF ANY UNPAID EXPENSE REIMBURSEMENTS AND (III) PAYMENT OF LIFE INSURANCE
BENEFITS UNDER THE LIFE INSURANCE POLICY.

6


--------------------------------------------------------------------------------



6.             COVENANTS OF THE EXECUTIVE


(A)           CONFIDENTIAL INFORMATION.  AS AN EMPLOYEE OF THE COMPANY, THE
EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD AND WILL HAVE ACCESS TO CONFIDENTIAL OR
PROPRIETARY INFORMATION OR BOTH RELATING TO THE BUSINESS OF, OR BELONGING TO,
THE COMPANY OR ANY OF ITS AFFILIATES OR THIRD PARTIES AND THE ASSETS ACQUIRED BY
THE COMPANY IN CONNECTION WITH THE PURCHASE AGREEMENT INCLUDING, BUT NOT LIMITED
TO, PROPRIETARY OR CONFIDENTIAL INFORMATION, TECHNICAL DATA, TRADE SECRETS, OR
KNOW-HOW IN RESPECT OF RESEARCH, PRODUCT PLANS, PRODUCTS, SERVICES, CUSTOMER
LISTS, CUSTOMERS, MARKETS, COMPUTER SOFTWARE (INCLUDING OBJECT CODE AND SOURCE
CODE), DATA AND DATABASES, OUTCOMES RESEARCH, DOCUMENTATION, INSTRUCTIONAL
MATERIAL, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS, TECHNOLOGY, DESIGNS,
DRAWINGS, ENGINEERING, HARDWARE, CONFIGURATION INFORMATION, MODELS,
MANUFACTURING PROCESSES, SALES INFORMATION, COST INFORMATION, BUSINESS PLANS,
BUSINESS OPPORTUNITIES, MARKETING, FINANCES OR OTHER BUSINESS INFORMATION
DISCLOSED TO THE EXECUTIVE IN ANY MANNER INCLUDING BY DRAWINGS OR OBSERVATIONS
OF PARTS OR EQUIPMENT, ETC., ALL OF WHICH HAVE SUBSTANTIAL VALUE TO THE COMPANY
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”).


(I)    THE EXECUTIVE AGREES THAT BOTH DURING THE TERM AND AFTER THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL NOT: (A) USE
ANY CONFIDENTIAL INFORMATION EXCEPT IN THE COURSE OF HIS EMPLOYMENT BY THE
COMPANY; OR (B) DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY OTHER PERSON OR
ENTITY, EXCEPT TO PERSONNEL OF THE COMPANY UTILIZING IT IN THE COURSE OF THEIR
EMPLOYMENT BY THE COMPANY OR TO PERSONS IDENTIFIED TO THE  EXECUTIVE IN WRITING
BY THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


(II)   BOTH DURING THE TERM AND AFTER THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, THE COMPANY SHALL RESPECT AND ADHERE TO ANY
NON-DISCLOSURE, CONFIDENTIALITY OR SIMILAR AGREEMENTS TO WHICH THE COMPANY OR
ANY OF ITS AFFILIATES ARE, OR DURING THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY, BECOMES, A PARTY OR SUBJECT.  UPON THE REQUEST OF THE EXECUTIVE,
THE COMPANY SHALL DISCLOSE TO THE EXECUTIVE ANY SUCH AGREEMENTS TO WHICH IT IS A
PARTY OR IS SUBJECT.


(III)  THE EXECUTIVE HEREBY CONFIRMS THAT ALL CONFIDENTIAL INFORMATION AND
“COMPANY MATERIALS” (AS HEREINAFTER DEFINED) ARE AND SHALL REMAIN THE EXCLUSIVE
PROPERTY OF THE COMPANY.  IMMEDIATELY UPON THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, OR DURING THE TERM UPON THE REQUEST OF THE COMPANY,
THE EXECUTIVE SHALL RETURN ALL COMPANY MATERIALS, OR ANY REPRODUCTION OF SUCH
MATERIALS, APPARATUS, EQUIPMENT AND OTHER PHYSICAL PROPERTY.  FOR PURPOSES OF
THIS AGREEMENT, “COMPANY MATERIALS” ARE DOCUMENTS OR OTHER MEDIA OR TANGIBLE
ITEM THAT CONTAIN OR EMBODY CONFIDENTIAL INFORMATION OR ANY OTHER INFORMATION
CONCERNING THE BUSINESS, OPERATIONS OR PLANS OF THE COMPANY OR THE ASSETS
ACQUIRED BY THE COMPANY IN CONNECTION WITH THE PURCHASE AGREEMENT, WHETHER SUCH
DOCUMENTS HAVE BEEN PREPARED BY THE EXECUTIVE OR OTHERS.


(B)           DISCLOSURE OF PREVIOUSLY ACQUIRED INFORMATION TO COMPANY.  THE
EXECUTIVE HEREBY AGREES NOT TO DISCLOSE TO THE COMPANY, AND NOT TO INDUCE THE
COMPANY TO UTILIZE, ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY OTHER
PARTY THAT ARE IN HIS POSSESSION, UNLESS AND TO THE EXTENT THAT HE HAS AUTHORITY
TO DO SO.


(C)           NONCOMPETITION.  THE EXECUTIVE AGREES WITH THE COMPANY THAT WHILE
EMPLOYED BY THE COMPANY AND FOR A PERIOD ENDING ON THE LATER OF THE THIRD
ANNIVERSARY OF THE CLOSING AND THE FIRST ANNIVERSARY FOLLOWING THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT WITH THE

7


--------------------------------------------------------------------------------


Company for any reason at any time (the “Restricted Period”), the Executive
shall not directly or indirectly, individually or as an owner, partner,
shareholder, joint venturer, corporate officer, director, employee, consultant,
principal, agent, trustee or licensor, or in any other similar capacity
whatsoever of or for any person, firm, partnership, company or corporation
(other than the Company or one of its subsidiaries), in all of the states and
territories of the United States, and all other countries in which the Company’s
services or products are available during the Term (the ‘‘Restricted
Territory”), (i) own, manage, operate, sell, control or participate in the
ownership, management, operation, sales or control of (A) any business that
competes with the business of the Company or any of the Company’s subsidiaries,
affiliates, successors or assigns (collectively referred to herein as the
“Companies”), as currently being conducted or as then being conducted (whether
through stand-alone products or broader products that include equivalent
functionality), or (B) any business engaged in the research, development,
design, marketing, sales, manufacture or licensing of products that are
substantially similar to any products of the Companies (whether through
stand-alone products or broader products that include equivalent functionality);
(ii) accept employment with any Client (as hereinafter defined) with the intent
or purpose of depriving any of the Companies of business performed by any of
such Companies by transferring such business to a department, division or
affiliate of the Client or to a third party; or (iii) request or advise any
Client, supplier or other business contact of any of the Companies to withdraw,
curtail, cancel or not increase their business with any of the Companies.  The
Executive hereby agrees to notify the Company of each employment or consulting
position he accepts during the Restricted Period (including the name and address
of the hiring party) and shall, upon request by the Company, describe in
reasonable detail the nature of his duties in each such position. 
Notwithstanding the foregoing, the Executive is permitted to continue his
investment in Audiovox and to own as a passive investor up to a one (1%)
interest in any publicly traded entity.  The term “Client” means any individual,
partnership, firm, corporation, or other business organization for whom any of
the Companies provides services or advice, has provided services or advice, has
offered in writing to provide services or advice, or with whom any of the
Companies has had discussions followed or accompanied by written materials or
other correspondence regarding the provisions of services or advice, during the
thirty-six (36) month period prior to the termination of the Executive’s
employment with the Company.


(D)           NON-SOLICITATION.  AS A SEPARATE AND INDEPENDENT COVENANT, THE
EXECUTIVE AGREES WITH THE COMPANY THAT DURING THE RESTRICTED PERIOD, THE
EXECUTIVE SHALL NOT (I) DIRECTLY OR INDIRECTLY, PERSONALLY OR THROUGH OTHER
ENTITIES OR RECRUITERS, (A) INDUCE, SOLICIT OR ATTEMPT TO PERSUADE ANY PERSON,
WHO ON THE EFFECTIVE DATE IS, OR SUBSEQUENT THERETO BECOMES, AN EMPLOYEE,
REPRESENTATIVE OR CONSULTANT OF ANY OF THE COMPANIES, TO TERMINATE OR
SIGNIFICANTLY REDUCE HIS OR HER EMPLOYMENT OR OTHER CONTRACTUAL RELATIONSHIP
WITH ANY OF THE COMPANIES, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN
ANY OF THE COMPANIES AND ANY EMPLOYEE THEREOF (B) HIRE OR ATTEMPT TO HIRE,
WHETHER AS AN EMPLOYEE, CONSULTANT OR OTHERWISE, ANY PERSON, WHO ON THE
EFFECTIVE DATE IS, OR SUBSEQUENT THERETO BECOMES, AN EMPLOYEE, REPRESENTATIVE OR
CONSULTANT OF ANY OF THE COMPANIES, OR (II), OTHER THAN WITH RESPECT TO THE
EXECUTIVE’S SERVICES PROVIDED TO ANY OF THE COMPANIES, THE EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, WHETHER FOR THE EXECUTIVE’S OWN ACCOUNT OR FOR THE
ACCOUNT OF ANY OTHER INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER
BUSINESS ORGANIZATION, CONTACT OR SOLICIT, OR DIRECT ANY PERSON, FIRM,
CORPORATION, ASSOCIATION OR OTHER BUSINESS ORGANIZATION, TO CONTACT OR SOLICIT,
ANY CLIENTS FOR THE PURPOSE OF PROVIDING OR ATTEMPTING TO PROVIDE ANY SERVICES
OR ADVICE THAT ARE THE SAME AS OR SIMILAR TO THE SERVICES OR ADVICE PROVIDED BY
ANY OF THE COMPANIES.

8


--------------------------------------------------------------------------------



(E)           NON-DISPARAGEMENT.  THE EXECUTIVE AGREES THAT AT ANY TIME DURING
HIS EMPLOYMENT WITH THE COMPANY AND AT ANY TIME THEREAFTER, THE EXECUTIVE SHALL
NOT MAKE, OR CAUSE OR ASSIST ANY OTHER PERSON TO MAKE, ANY STATEMENT OR OTHER
COMMUNICATION WHICH IMPUGNS OR ATTACKS, OR IS OTHERWISE CRITICAL OF, THE
REPUTATION, BUSINESS OR CHARACTER OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, PRODUCTS OR SERVICES.


(F)            ENFORCEMENT.  THE EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS
CAREFULLY REVIEWED THE PROVISIONS OF THIS AGREEMENT AND AGREES THAT THE
PROVISIONS ARE FAIR AND EQUITABLE.  HOWEVER, IN LIGHT OF THE POSSIBILITY OF
DIFFERING INTERPRETATIONS OF LAW AND CHANGE IN CIRCUMSTANCES, THE PARTIES HERETO
AGREE THAT IF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT IS DETERMINED
BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE UNDER
CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM PERIOD,
SCOPE OR GEOGRAPHICAL AREA REASONABLE OR ENFORCEABLE UNDER SUCH CIRCUMSTANCES
SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.  BECAUSE THE
EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE THE EXECUTIVE HAS HAD ACCESS TO
CONFIDENTIAL INFORMATION AND WORK PRODUCT, THE PARTIES HERETO AGREE THAT MONEY
DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THIS AGREEMENT. 
THEREFORE, IN THE EVENT A BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE
COMPANY OR ITS SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER RIGHTS AND
REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT JURISDICTION
FOR SPECIFIC PERFORMANCE, INJUNCTIVE, OTHER RELIEF OF THE FOREGOING IN ORDER TO
ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A
BOND OR OTHER SECURITY).


7.             REDUCTION OF PAYMENTS.

In the event that the severance and other benefits provided to the Executive
under this Agreement or any other agreement or arrangement constitute “parachute
payments” within the meaning of Section 280G of the Code and, but for this
Section 7, such severance and benefits would be subject to the excise tax
imposed by Section 4999 of the Code, then the aggregate severance and benefits
payable to the Executive under this Agreement shall be reduced such that the
present value thereof, together with all other severance and other benefits
under other agreements or arrangements (as determined under the Code and the
applicable regulations) is equal to 2.99 times the Executive’s “base amount,” as
defined in Section 280G(b)(3) of the Code.  For purposes of applying the
provisions of this Section 7, the Company shall be entitled to rely on the
advice of legal counsel or a nationally recognized accounting firm as to whether
any payments or benefits payable to the Executive constitute “Parachute
Payments” under 280G of the Code.


8.             ARBITRATION.


(A)           ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING
ARBITRATION TO BE HELD IN NEW YORK COUNTY, NEW YORK, IN ACCORDANCE WITH THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE, OR CONTROVERSY.  THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION.

9


--------------------------------------------------------------------------------



(B)           THE ARBITRATOR(S) SHALL APPLY NEW YORK LAW TO THE MERITS OF ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.  THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW.  THE EXECUTIVE HEREBY CONSENTS TO
THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK
FOR ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT OR
RELATING TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


(C)           THE EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS
THIS SECTION 8, WHICH DISCUSSES ARBITRATION.  THE EXECUTIVE HEREBY ACKNOWLEDGES
THAT HE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF THE EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:


(I)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.


(II)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE FAIR LABOR STANDARDS
ACT;


(III)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


9.             GENERAL PROVISIONS


(A)           NO OTHER SEVERANCE BENEFITS.  EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT, THE EXECUTIVE COVENANTS AND AGREES THAT HE SHALL NOT BE ENTITLED
TO ANY OTHER FORM OF SEVERANCE BENEFITS FROM THE COMPANY, INCLUDING, WITHOUT
LIMITATION, BENEFITS OTHERWISE PAYABLE UNDER THE COMPANY’S REGULAR SEVERANCE
POLICIES, IF ANY, IN THE EVENT HIS EMPLOYMENT HEREUNDER ENDS FOR ANY REASON AND,
EXCEPT WITH RESPECT TO OBLIGATIONS OF THE COMPANY EXPRESSLY PROVIDED FOR HEREIN,
THE EXECUTIVE UNCONDITIONALLY RELEASES THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
STOCKHOLDERS, OR ANY OF THEM, FROM ANY AND ALL CLAIMS,

10


--------------------------------------------------------------------------------


liabilities or obligations under any severance or termination arrangements of
the Company or any of its subsidiaries or affiliates.


(B)           TAX WITHHOLDING.  ALL AMOUNTS PAID TO EXECUTIVE HEREUNDER SHALL BE
SUBJECT TO ALL APPLICABLE FEDERAL, STATE AND LOCAL WAGE WITHHOLDING.


(C)           NOTICES.  ANY NOTICE HEREUNDER BY EITHER PARTY TO THE OTHER SHALL
BE GIVEN IN WRITING BY PERSONAL DELIVERY, OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IF TO THE COMPANY) BY TELEX OR FACSIMILE, IN ANY CASE DELIVERED
TO THE APPLICABLE ADDRESS SET FORTH BELOW:

(i)

 

To the Company:

UTStarcom, Inc.

 

 

 

 

1275 Harbor Bay Parkway

 

 

 

 

Alameda, CA 94502

 

 

 

 

 

 

 

 

 

Facsimile No: (510) 864-8802

 

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

With a copy to:

Shearman & Sterling LLP

 

 

 

 

1080 Marsh Road

 

 

 

 

Menlo Park, CA 94025

 

 

 

 

 

 

 

 

 

Facsimile No: (650) 838-3699

 

 

 

 

Attn: Carmen Chang, Esq.

 

 

 

 

 

 

(ii)

 

To the Executive:

Philip Christopher

 

 

 

 

[address]

 

 

 

 

Facsimile. No: [(___)_________]

 

or to such other persons or other addresses as either party may specify to the
other in writing.


(D)           ASSIGNMENT: ASSUMPTION OF AGREEMENT.  NO RIGHT, BENEFIT OR
INTEREST HEREUNDER SHALL BE SUBJECT TO ASSIGNMENT, ENCUMBRANCE, CHARGE, PLEDGE,
HYPOTHECATION OR SETOFF BY THE EXECUTIVE IN RESPECT OF ANY CLAIM, DEBT,
OBLIGATION OR SIMILAR PROCESS.  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY TO ASSUME EXPRESSLY
AND TO AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE.


(E)           AMENDMENT.  NO PROVISION OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH AMENDMENT, MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE PARTIES.  NO WAIVER BY
EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.

11


--------------------------------------------------------------------------------



(F)            SEVERABILITY.  IF ANY TERM OR PROVISION HEREOF IS DETERMINED TO
BE INVALID OR UNENFORCEABLE IN A FINAL COURT OR ARBITRATION PROCEEDING, (I) THE
REMAINING TERMS AND PROVISIONS HEREOF SHALL BE UNIMPAIRED AND (II) THE INVALID
OR UNENFORCEABLE TERM OR PROVISION SHALL BE DEEMED REPLACED BY A TERM OR
PROVISION THAT IS VALID AND ENFORCEABLE AND THAT COMES CLOSEST TO EXPRESSING THE
INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR PROVISION.


(G)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (DETERMINED WITHOUT REGARD
TO THE CHOICE OF LAW PROVISIONS THEREOF).


(H)           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE EXECUTIVE, THE COMPANY AND ANY PREDECESSORS OR AFFILIATES THEREOF WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ALL PRIOR AGREEMENTS AND NEGOTIATIONS,
INCLUDING, WITHOUT LIMITATION, THE EXISTING EMPLOYMENT AGREEMENT, ARE SUPERSEDED
HEREBY AS OF THE DATE OF THIS AGREEMENT.


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT BOTH SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME DOCUMENT

 

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.

UTSTARCOM, INC.

 

 

 

 

 

By:

 

/s/ Hong Liang Lu

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

/s/ Philip Christopher

 

Philip Christopher

 


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this [DATE], by and between
Philip Christopher (the “Executive”), and UTStarcom, Inc. (the “Company”).  In
consideration of the mutual agreements set forth below, the Executive and the
Company hereby agree as follows:

1.             General Release of Claims Against the Company.  For good and
valuable consideration, including the payments and benefits set forth in the
Employment Agreement dated June 11,2004 between the Company and the Executive
(the “Employment Agreement”), of which this Release forms a part, the Executive
hereby knowingly, voluntarily, and willingly releases, discharges, and covenants
not to sue the Company and its direct and indirect parents, subsidiaries,
affiliates and related companies, past and present, as well as each of its and
their directors, officers, employees, agents of the foregoing, representatives,
advisers, attorneys, trustees, insurers, assigns, successors, and agents, past
and present (collectively hereinafter referred to as the “Released Parties”),
from and with respect to any and all actions, claims, or lawsuits, whether known
or unknown, suspected or unsuspected, in law or in equity, which the Executive,
and his heirs, executors, administrators, successors, assigns, dependents,
descendants, and attorneys ever had, now have, or hereafter can, shall or may
have against the Released Parties as of the date of the execution of this
Release, including, but not limited to, any claim arising under any U.S. 
federal, state or local law or ordinance, any tort, any employment contract,
express or implied, any public policy waivable by law, or arising under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866,
as amended, the Equal Pay Act, as amended, the Americans with Disabilities Act,
as amended, the Family And Medical Leave Act, as amended, the Employee
Retirement Income Security Act, as amended, the Civil Rights Act of 1991, as
amended, the Rehabilitation Act of 1973, as amended, the Older Workers Benefit
Protection Act, as amended, the Worker Adjustment Retraining and Notification
Act, as amended, the Fair Labor Standards Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the New York State Human Rights Law,
as amended, New York Labor Act, as amended, New York Equal Pay Law, as amended,
New York Civil Rights Law, as amended, New York Rights of Persons With
Disabilities Law, as amended, New York Equal Rights Law, as amended, and any
other discrimination or fair housing law, if applicable, claims for individual
relief under the Sarbanes-Oxley Act of 2002 (the “S-O Act”) (other than Section
806 of the S-O Act), and all claims for invasion of privacy, defamation,
intentional infliction of emotional distress, injury to reputation, pain and
suffering, constructive and wrongful discharge, retaliation, wages, monetary or
equitable relief, and any and all claims for salary, bonus, severance pay,
pension, vacation pay, life insurance, health or medical insurance, or any other
fringe benefits, other than the payment and benefits provided for in or in
accordance with the Employment Agreement.

2.             Waiver.  The Executive acknowledges that he may hereafter
discover claims or facts in addition to or different from those which he now
knows or believes to exist with respect to the subject matter of this Release
and which, if known or suspected at the time of executing this Release,


--------------------------------------------------------------------------------


may have materially affected this Release or his decision to enter into it. 
Nevertheless, the Executive hereby waives any right, claim, or cause of action
that might arise as a result of such different or additional claims or facts.

3.             ADEA Release.  In recognition of the consideration provided in
the Employment Agreement, the Executive hereby releases and discharges the
Released Parties from any and all claims, actions and causes of action that he
may have against the Released Parties arising under the U.S.  Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”).  The Executive acknowledges that he understands
that ADEA is a federal statute that prohibits discrimination on the basis of age
in employment, benefits and benefit plans.

By signing this Release, the Executive hereby acknowledges and confirms the
following:

(a)           The Executive is providing the release and discharge set forth in
this Release in exchange for consideration in addition to anything of value to
which he is already entitled.

(b)           The Executive was hereby advised by the Company in writing to
consult with an attorney of his choice prior to signing this Release and to have
such attorney explain to his the terms of this Release including, without
limitation, the terms relating to his release of claims arising under the ADEA.

(c)           The Executive has read this Release carefully and completely and
understands each of the terms thereof.

(d)           The Executive is aware that he has twenty-one (21) days in which
to consider the terms of this Release, which the Executive has knowingly and
voluntarily waived by accepting the terms of the offer as described herein.  For
a period of seven (7) days following his acceptance hereof, the Executive has
the right to revoke the release contained in this Section 3 (the “Revocation
Period”) commencing immediately following the date he signs and delivers this
Release to the Company.  The Revocation Period shall expire at 5:00 p.m. New
York City time on the last day of the Revocation Period; provided, however, that
if such seventh day is not a business day, the Revocation Period shall extend to
5:00 p.m. on the next succeeding business day.  No such revocation by shall be
effective unless it is in writing and signed by the Executive and received by
the Company prior to the expiration of the Revocation Period.

4.             No Release for Indemnification Rights.  Anything to the contrary
in this Release notwithstanding, this Release shall not release any claims for
indemnification in accordance with applicable laws and applicable corporate
governance arrangements of the Company in accordance with their terms as may be
in effect from time to time.

5.             Choice of Law.  This Release and the rights and obligations of
the parties hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Executive, intending to be legally
bound, have executed this Release on the day and year first above written.

UTSTARCOM, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

Philip Christopher

 

3


--------------------------------------------------------------------------------